DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2003/0164895 to Viinikanoja et al. (“Viinikanoja”), and further in view of U.S. Pub. No. 2016/0033739 to Topliss (“Topliss”).
 	Regarding claim 1, Viinikanoja teaches an electronic device comprising: 
a housing (see for example Figure 4a, reference number 35); 
at least one camera disposed inside the housing (reference number 20 is a camera unit); 
at least one door disposed between the housing and a lens of the at least one camera (reference number 50 is a sliding assembly which can include a lightproof cover to cover the lens of the camera 20 and is positioned between the housing and the camera, see paragraph [0145]; in Figure 4a: the housing 35 shown towards the top of the figure is on the other side of reference number 50 with respect to the camera 20 and thus the door 50 is between the housing 35  and the camera 20); and 
a driving unit configured to open or close the lens of the at least one camera by slidably moving the door (paragraph [0145] further teaches that the sliding assembly can be moved by motorized sliding actuation).
Viinikanoja shows a linear direction of movement of the slidable assembly and also teaches it may use a motorized sliding actuator, but does not specifically teach wherein the driving unit comprises a linear actuator that linearly moves by applying a voltage. 
Topliss teaches an actuator attached to an optical portion of a device to move the optical portion with respect to the device, where applying a voltage causes driving of the inertial actuator to move the optical portion and thus causing sliding in a linear degree of freedom (see paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Viinikanoja in view of Topliss to drive a linear actuator to move a sliding door by applying a voltage so that the sliding action may occur automatically and smoothly rather than relying on the user’s action.
 	Regarding claim 2, Viinikanoja in view of Topliss teach the electronic device of claim 1, Topliss further teaches comprising a sliding unit coupled with the at least one door and slidably moving according to movement of the driving unit (the movable carriage is a sliding unit that carries the unit that is to be moved, in this case it is a movable lens that is supported by the slidable carriage, see paragraph [0076]). 
 	Regarding claim 3, Viinikanoja in view of Topliss teach the electronic device of claim 1, wherein the at least one door comprises a sheet in a film form or instrument with a thin thickness (in Figure 4a the door, reference number 50, is shown as a thin piece that may be used to block the lens of camera 20). 
 	Regarding claim 4, Viinikanoja in view of Topliss teach the electronic device of claim 1, Viinikanoja teaches the at least one door is disposed between window glass forming a surface of the housing and the lens of the camera (reference number 50 the door is disposed between optical means 70 and the lens of the camera 20, where 20 represents the camera unit comprising a lens: see paragraph [0143]).  Viinikanoja does not specifically teach that the optical means 70 is a window glass, however it is a same surface as the housing.  One of ordinary skill in the art would realize that the optical means 70 may be a window glass so that it is transparent and the camera may receive light when the door is out of the way.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching above with the window glass at the same surface as the housing so that the camera may be ready to capture when the door in the open state.    
 	Claim 10 is rejected similarly to claim 1, where the at least one component is a camera, as addressed with claim 1. 
Viinikanoja teaches the at least one component is reference number 20 a camera unit comprising a lens module, see paragraph [0143]). 
 	Regarding claim 12, Viinikanoja teaches an electronic device comprising: 
a housing (see for example Figure 4a, reference number 35); 
at least one camera disposed inside the housing (reference number 20 is a camera unit); 
at least one door disposed between the housing and a lens of the at least one camera (reference number 50 is a sliding assembly which can include a lightproof cover to cover the lens of the camera 20 and is positioned between the housing and the camera, see paragraph [0145]; in Figure 4a: the housing 35 shown towards the top of the figure is on the other side of reference number 50 with respect to the camera 20 and thus the door 50 is between the housing 35  and the camera 20); 
a driving unit configured to open or close the lens of the at least one camera by slidably moving the door (paragraph [0145] further teaches that the sliding assembly can be moved by motorized sliding actuation); and 
Viinikanoja shows a linear direction of movement of the slidable assembly and also teaches it may use a motorized sliding actuator, but does not specifically teach 
Topliss teaches an actuator attached to an optical portion of a device to move the optical portion with respect to the device, where applying a voltage causes driving of the inertial actuator to move the optical portion and thus causing sliding in a linear degree of freedom (see paragraph [0053]).  Topliss further teaches a processor configured to transmit an electric signal for controlling the driving circuit to the driving circuit in response to reception of a preset input (see paragraph [0075] regarding a camera control module to drive the actuator, implemented by a computer program and processor such as CPU of a computing apparatus),  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Viinikanoja in view of Topliss to drive a linear actuator to move a sliding door by applying a voltage so that the sliding action may occur automatically and smoothly rather than relying on the user’s action.
 	Regarding claim 13, Viinikanoja in view of Topliss teach the electronic device of claim 12, Topliss further teaches a switch disposed on an outer surface of the electronic device, wherein as the switch is manipulated into an on state or an off state, the processor generates a control signal corresponding to the on state or the off state and transmits the control signal to the driving circuit (paragraph [0103] teaches slider switches as one example of the input control device; pressing the physical slider switch causes the processor to change the control signal accordingly).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Viinikanoja with that of Topliss to use a slider switch on the outer surface of the device to allow the user to easily control the desired state of the device.  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Viinikanoja, and further in view of Topliss, further in view of U.S. Pub. No. 2014/0333831 to Oh et al (“Oh”).
 	Regarding claim 14, Viinikanoja in view of Topliss teach the electronic device of claim 12, but are silent on a display displaying a screen outside the housing, wherein the processor is configured to control the display to display whether the lens of the at least one camera is opened or closed on the screen according to movement of the door. 
	Oh teaches a display displaying a screen outside the housing, wherein the processor is configured to control the display to display whether the lens of the at least one camera is opened or closed on the screen according to movement of the door (a sensor senses whether a lens cover is opened or closed and a control unit is then configured to display a preset user interface on the basis of whether the lens cover is opened or closed, thus indicating to the user whether the lens cover is open or closed, see paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Viinikanoja in view of 
 	Regarding claim 15, Viinikanoja in view of Topliss teach the electronic device of claim 12, but are silent on the processor is configured to: receive a request for execution of a camera application; send a request for user authentication information in response to the request for execution of the camera application; receive the user authentication information in response to the request for the user authentication information; and transmit the control signal to the driving circuit to open the lens by slidably moving the door, when determining that normal authorization has been performed by the received user authentication information. 
	Oh teaches an identification module in the form of a chip storing various information to authenticate permission of the mobile terminal (see paragraph [0116]).  Based on this, one of ordinary skill in the art recognizes that a typical interaction to perform authentication includes request and receiving user authentication information and determining whether access should be granted based on sufficient information and then allowing certain access to the device or functions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Viinikanoja in view of Topliss with that of Oh to require authentication to grant permission to the functions or access of the device to increase security to the device and stored information.
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697